TBl Juez Presidente Senoe del ToRO,
emitió la opinión del tribunal.
Se apela de mía resolución de la Corte de Distrito de Ponee de julio 30 de 1923 por virtud de la cual se aprobó la actuación del referee nombrado por la propia corte para el examen de las cuentas rendidas por la administradora judicial de la herencia de Charles M. Boerman.
Boerman falleció en Ponce el 30 de enero de 1915 bajo testamento otorgado el 4 de octubre de 1914. Expresó que no tenía hijos e instituyó como sus herederas por partes iguales a su esposa y a su madre. Dejó un legado de cinco mil dólares a la niña Amelia Marrero y dispuso que cual-quier beneficiario que atacara el testamento perdería su beneficio.
La viuda María Lavinia Fordham, que es la apelante, pidió que se la nombrase administradora judicial de la he-rencia y así lo hizo la corte en junio 6, 1917.
La niña legataria Amelia Marrero inició un pleito en no-viembre 24, 1915, en solicitud de que se la declarara hija natural reconocida de Boerman. La Corte de Distrito de Ponce dictó sentencia favorable a la demandante en diciembre 20, 1917. La viuda apeló para ante esta Corte Su-prema y esta corte en julio 21, 1919, declaró sin lugar la apelación. 27 D.P.R. 708. No conforme aún la viuda, el 20 de diciembre de 1919 recurrió para ante la Corte de Circuito *128del Primer Circuito de los Estados Unidos. Prestó fianza para costas pero no para suspender la ejecución de la sen-tencia. La Corte de Circuito en mayo 12, 1921, 273 Ped. 61, confirmó la sentencia de la Corte Suprema, quedando así Amelia Marrero declarada para siempre bija natural reco-nocida de Boerman.
El 4 de noviembre de 1919 Amelia Boerman y Marrero solicitó de la corte de distrito que se nombrara un Conta-dor Partidor y la corte nombró al abogado y notario Gustavo Rodríguez. El Contador Partidor presentó el informe que ocupa las páginas 28 a 57 de la transcripción. Inven-tariados los bienes, se valuaron por peritos en $86,831.50.-El contador tomó por base el testamento y la ley porque el testamento quedó necesariamente alterado a virtud de la sentencia en el pleito de filiación. Liquidó la sociedad de gananciales y adjudicada la mitad de los bienes de dicha so-ciedad a la viuda, procedió' a liquidar la herencia adjudi-cando la mitad de los bienes a la madre. A la viuda se ad-judicó la tercera parte de la herencia en usufructo sacán-dose dicha tercera de la mitad libre. A la hija natural se adjudicó la cuarta parte de la herencia, teniendo que ha-cerse la adjudicación de algunos de los bienes en nuda pro-piedad ya que la tercera de la viuda y la cuarta de la hija debían tomarse de la misma mitad, o sea de la mitad libre de la- herencia, dándose preferencia a la tercera, de la viuda. La nuda propiedad de los bienes adjudicados en usufructo a la viuda también fué adjudicada. Bajo esas bases se dis-tribuyeron los bienes. El informe fué impugnado por la viuda. La corte lo aprobó en octubre 20, 1920. Apeló la viuda de la resolución aprobatoria para ante este Tribunal Supremo y su apelación fué desestimada quedanda firme la resolución.
Así las cosas Amelia Boerman y Marrero insistió en que la administradora rindiera cuentas y en que se nombrara un referee que las examinara y dictaminara sobre ellas. Las cuentas fueron rendidas y nombrado referee el abogado y *129notario F. Manuel Toro las tomó bajo su consideración, oyó a las partes interesadas en varios días conservando escritas sus manifestaciones, examinó la1 documentación, tuvo en cuenta los antecedentes y presentó dos informes que ocupan las páginas 74 a 200 de la transcripción. La viuda impugnó los informes. La corte los aprobó y contra su aprobación es que se interpuso, como dijimos al principio, el presente recurso de apelación.
En su alegato la parte apelante señala veinte errores. La parte apelada no compareció a la vista del recurso ni presentó alegato. El juez no fundó su resolución.
Repetidas veces sostiene la apelante que Amelia Marreró nada puede recibir porque no ba sido declarada heredera; que el testamento de Boerman debe obedecerse porque no ha sido declarado nulo y que la partición aprobada en oc-tubre 20, 1920, es ineficaz.
Amelia Boerman y Marrero es la hija natural reconocida de Boerman.. Esto es indiscutible. De los autos elevados no consta que se siguiera procedimiento alguno sobre declaratoria de herederos, pero sí aparece que como heredera actuó ante la corte con jurisdicción para declararla tal y por heredera la tuvo dicha corte, no siendo de importancia la manifestación incidental de dicha corte, a que se refiere la apelante, tendente únicamente a no alterar la cuestión de la renta del legado hasta que el caso de filiación quedara definitivamente resuelto. Que un hijo natural reconocido es un heredero, fué resuelto en el caso de Méndez v. Martines, 26 D.P.R. 96. Y que la condición de heredero puede justificarse sin necesidad de acudir previamente al procedimiento de declaratoria de heredero, fué decidido en el mismo caso basándose en los de Morales et al. v. Landrau, et al., 15 D.P.R. 782; Soriano v. Rexach, 23 D.P.R. 573, y otros.
El testamento no podía subsistir en su integridad. En él se pretirió a un heredero forzoso y de acuerdo con e.l *130mandato expreso de la ley — artículo 802 del Código Civil— la institución de heredero que contenía quedó anulada.
La partición es válida. Fué impugnada por la viuda en la corte de distrito y la corte la aprobó. Apeló la viuda y su apelación como liemos dicho fué desestimada. No cabe' ahora atacarla de nuevo en esta apelación.
Al establecer su apelación la Sra. Boerman manifestó que lo hacía en su carácter de heredera testamentaria, como viuda y, además, como albacea y a (^ministradora, e invocando su carácter de albacea y administradora trata en su alegato de impugnar todos los procedimientos, sosteniendo que son nulos porque no fué demandada en ellos como tal albacea y administradora. Esta misma cuestión fué resuelta en contra de la apelante por la Corte de Circuito del Primer Circuito de los Estados Unidos, el 6 de enero de 1925 (3 F. (2d) 241), estableciendo la siguiente doctrina:
J ‘De acuerdo con el Código Civil de Puerto Rico, (Artículos 192 y .194), en una acción de filiación establecida después de la muerte del .supuesto padre, sólo las personas que constituyen la sucesión de éste ■ son partes demandadas necesarias y no es preciso incluir a su repre-sentante personal, a pesar de lo dispuesto en el artículo 41 del Código de Enjuiciamiento Civil de Puerto Rico.’'
Parece oportuno consignar que el referee aceptó en cuanto a los ingresos las cuentas de la administradora en la forma en que fueron presentadas. En la distribución de los ingresos y la aprobación de los gastos, es que surge la dificultad. Por ejemplo la administradora tomando como base el testamento consideró determinados bienes como ga-nanciales y se asignó la parte que según ella le correspon-día. Al llevarse a efecto la partición se encontró que algu-nos de los bienes que figuraban en el testamento como ga-nanciales habían sido adquiridos por Boerman siendo sol-tero. El contador estimó que dichos bienes eran privativos y el referee para la distribución de los productos tomó como base la partición, no el testamento. Quizá tenga razón la apelante en algunas de sus objeciones relativas a recons-*131trucciones de casas y pago de deudas hipotecarias, pero es ya demasiado tarde para discutir tales objeciones. La ape-lación en que pudieron levantarse y discutirse fué desesti-mada.
Lo mismo sucede con la institución de heredero. La ape-lante parte siempre del testamento. El referee de la par-tición. Según el testamento la mitad de todos los bienes correspondía a la viuda y por tanto la mitad de todos sus productos. Pero la institución de heredero quedó anulada a virtud de la preterición de la hija, la nulidad fué recono-cida en la partición y la ley entonces sólo dió a la viuda la tercera parte de los bienes y por consiguiente sólo la ter-cera parte de sus productos le. correspondía.
En cuanto a los gastos no puede quejarse la apelante del informe. Todos aquellos que se verificaron en relación con la administración y defensa de los bienes, son aceptados por el referee, pero ¿cómo es posible que se cargue a la hija natural lo gastado en los pleitos seguidos contra ella? Tampoco los viajes al Continente, excepción hecha de aquel que realizó la viuda acompañando el cadáver del esposo. Los demás lo fueron para atender a los pleitos en contra de la hija natural. Equitativamente procedió el referee a distribuir todos esos gastos entre la viuda y la madre.
T en cuanto a la remuneración de la administradora, no es posible aceptar la teoría de la apelante, a saber: que debe partirse del valor de los bienes de la herencia para calcular la remuneración. El referee tomó por base los in-gresos, ajustándose así a la ley que dice: “Todo adminis-trador o albacea, a no disponer otra cosa el testamento bajo el cual se le nombra, tendrá derecho a percibir del caudal, en remuneración de sus servicios, el cinco por ciento de los ingresos que ocurran.” Art. 53 de la Ley de Proce-dimientos Legales Especiales. (Comp. 1592).
Los artículos 50 de la Ley de Procedimientos Lega-*132les Especiales (Comp. 1589) y 1340 del Código Civil no han sido infringidos como alega la apelante. Si se hubiera asig-nado una pensión alimenticia a la viuda, se hubiera tomado en cuenta al adjudicársele la parte que le correspondía en las rentas y productos. “De la masa común de bienes,” dice el citado artículo 1340, “se darán alimentos al cónyuge superviviente y a sus hijos mientras se haga la liquidación del caudal inventariado y hasta que se les entregue su haber; pero se les rebajará de éste, en la parte en que excedan c}e lo que les hubiere correspondido por razón de frutos o ren-tas.” Como aquí no se asignó pensión .alimenticia alguna a la viuda, nada ha habido que deducir, haciéndosele adju-dicación completa de todo lo que les correspondía de acuerdo con . su participación en la herencia. Pretender que se le adjudique algo más para alimentos sería ir en contra de la lógica y de la ley.
La discusión de los otros errores no es necesaria para la justicia ni para la jurisprudencia. Aún los que hemos discutido carecen en su mayor parte de importancia. La apelante tiene la obcecación del testamento de su esposo. Todo lo que de sus disposiciones se separa, es injusto e inadmisible para ella. Pero ella tiene que aceptar la reali-dad de los hechos y a esa realidad se ajustó el referee al rendir su informe y la Corte al aprobarlo.

Procede declarar sin lugar el recurso y confirmar la re-solución apelada.